Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed on 06/25/2020.  Accordingly, the Notice of Abandonment was mailed on 12/30/2020.  
3.	Applicant filed a Petition to revive the application and the petition was granted on 03/19/2021.  Thus, this communication is responsive to the petition decision.
4.	The claim amendment was filed on 02/06/2021.  Claims, 1-2, 4-6, 8-22 (claims 21-22 are newly added) are currently pending in this Office action.  This action is made Final.

Claim Objections
5.	Claims 4-5 are objected to because of the following informalities:
	Regarding claim 4, this claim recites the phrase “in claim 3” in line 1.  However, claim 3 is cancelled.  Appropriate correction is required.  For the examination purpose, the examiner will treat claim 4 as to depend on claim 1.  
	Regarding claim 5, “in claim 1” should be changed to “in claim 4” in view of being consistent with the claim status of “(Original)”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 5, 8-10, 13, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0032546 (hereinafter Imamura) in view of U.S. 6,912,293 (hereinafter Korobkin), and further in view of U.S. 2008/0262920 (hereinafter O’Neill).

	Regarding claim 1, Imamura discloses a computer-implemented method of rating customers for design projects comprising:
providing a main computer system comprising a database of design products ([0180 and 0184]; fig. 32; a design product database comprising objects stored in the layout information database);
transmitting the two or more digital images of the physical space to said main computer system; using said main computer system for identifying any of the transmitted digital images ([0061 and 0065-0066]); transmitting the images for the layout design).
While Imamura discloses the feature of converting 2D data to 3D data (fig. 27), Imamura does not explicitly disclose the features of using a camera for capturing two or more digital The composition of the input images is a projection of the images onto imaging plane 50 from the respective recovered cameras of the input images” and “…the resulting mosaic composition for the present example with of input images 1300, 1301, and 1302… output 27 delivers the mosaic content output to the network 10” (col. 11, lns. 41-44; col. 25, lns. 25-47; fig. 25 as shown below).  In addition, Korobkin discloses that “SHOP nodes import user 2D digital images 24 and 3D models 23 from directly from digital acquisition devices, such as digital cameras and scanners…” (col. 40, 39-53; fig. 30 as shown below) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Korobkin in the system of Imamura in view of the desire to enhance the design space system by utilizing the photogrammetry modeling scheme resulting in improving the efficiency of applying the designer’s space in the 3D image.

    PNG
    media_image1.png
    1093
    1546
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1169
    1613
    media_image2.png
    Greyscale

While Imamura in view of Korobkin discloses the method comprising the feature of transmitting the digital images (Imamura: [0065-0066]), the references do not explicitly disclose the method further comprising the features of using Global Positioning System (GPS) technology for determining a geolocation that is associated with the data; using the geolocation that is associated with the data for generating demographic data about a customer.  However, such features are well known in the art as disclosed by O’Neill ([0048, 0077-0078 and 0143]; geographical location of the customer and the customer demographic profiling data) and it 

Regarding claim 2, Imamura in view of Korobkin and O’Neill disclose the method further comprising using the dimension data for generating a three-dimensional data set rendering of the physical space (Imamura: [0074]; the 3D images). 

Regarding claim 5, Imamura in view of Korobkin and O’Neill disclose the method further comprising:
placing at least one object within the physical space; directing the camera toward the physical space; using the camera to capture a first digital image of the physical space, wherein said at least one object is visible within the first digital image (Korobkin: col. 2, lns. 23-38; col. 11, lns. 41-65);
changing the angle at which the camera is directed toward the physical space and using the camera to capture a second digital image of the physical space, wherein said at least one object is visible within the second digital image, and wherein said at least one object is visible within the captured first and second digital images (Korobkin: col. 2, lns. 5-23; col. 23, lns. 1-38).  Therefore, the limitations of claim 5 are rejected in the analysis of claim 1, and the claim is rejected on that basis.


the 3D images) and (O’Neill: [0078]).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claims 9 and 17, Imamura in view of Korobkin and O’Neill disclose the method further comprising: using the rating assigned to the customer to determine if the customer is a qualified lead; if the customer is a qualified lead, sending two or more targets to the customer for use in capturing supplemental digital images of the physical space (Korobkin: col. 26, lns. 25-38) and (O’Neill: [0078-0079]).  Therefore, the limitations of claim 9 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 10, Imamura in view of Korobkin and O’Neill disclose the method further comprising: obtaining a selection from the customer regarding one or more design products in said database of design products to generate project data linked to the customer; using the project data linked to the customer for generating the rating assigned to the customer (Imamura: [0147]) and (O’Neill: [0078-0079]). Therefore, the limitations of claim 10 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 13, Imamura in view of Korobkin and O’Neill disclose the method further comprising: using the dimension data, the demographic data, and the project data linked to the customer to create a rating for the customer; comparing the rating for the customer to the feature of measuring customer value of O’Neill> (Imamura: [0147]) and (O’Neill: [0048 and 0078-0079]).  Therefore, the limitations of claim 13 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 14, Imamura in view of Korobkin and O’Neill disclose the method wherein the quality control criteria (Korobkin: col. 13, lns. 43-60).  Although the references do not explicitly disclose that the recited claim limitation of quality control criteria are selected from the group consisting of the blurriness level of a digital image, the focus level of a digital image, the brightness level of a digital image, the darkness level of a digital image, the orientation of a digital image, the orientation of a camera that captured a digital image, a camera set-up, a camera zoom, a camera aperture opening, the F-stop of a camera, a digital fingerprint of a camera, and the aspect ratio of a camera, the specific criteria options utilized would have been an obvious design choice to one with ordinary skill in the art merely depending on the needs of the particular application and involving only routine skill in the art. 

Regarding claim 15, Imamura in view of Korobkin and O’Neill disclose the method further comprising:
rejecting any of the transmitted digital images that do not satisfy one or more of the quality control criteria; generating a message to a customer that one or more of the transmitted digital images has been rejected for not satisfying one or more of the quality control criteria (Imamura: [0086 and 0088]) and (Korobkin: col. 21, lns. 54-col. 22, lns. 13).  Therefore, the 

Regarding claims 16 and 19, Imamura discloses a computer-implemented method of rating customers for design projects comprising:
providing a main computer system comprising a database of design products ([0180 and 0184]; fig. 32; a design product database comprising objects stored in the layout information database); transmitting the two or more digital images of the physical space to said main computer system ([0061 and 0065-0066]); transmitting the images for the layout design).
While Imamura discloses the feature of converting 2D data to 3D data (fig. 27), Imamura does not explicitly disclose the features of using a camera for capturing two or more digital images of a physical space; identifying any of the transmitted digital images that satisfy predetermined quality control criteria; using photogrammetry software for processing the transmitted digital images that satisfy the predetermined quality control criteria to generate dimension data for the physical space. However, such features are well known in the art as disclosed by Korobkin (col. 8, lns. 11-20; col. 13, lns. 43-60; col. 17, lns. 21-29; the photogrammetric modeling and constructing a parametric 3D solid object model from one or more 2D images) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Korobkin in the system of Imamura in view of the desire to enhance the design space system by utilizing the photogrammetry modeling scheme resulting in improving the efficiency of applying the designer’s space in the 3D image.
The above references do not explicitly disclose the features of extracting geolocation information from the transmitted data; using the extracted geolocation information to generate geographical location of the customer and the customer demographic profiling data) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of O’Neill in the system of Imamura and Korobkin in view of the desire to enhance the 3D design process by utilizing the customer relations information resulting in improving the efficiency of producing the design project.

Regarding claims 18 and 20, Imamura in view of Korobkin and O’Neill disclose the method further comprising: placing the targets in the physical space; capturing two or more supplemental digital images of the physical space, wherein the two or more targets are visible within the two or more supplemental digital images; transmitting the two or more supplemental digital images to said main computer; using said photogrammetry software for processing the transmitted two or more supplemental digital images to generate supplemental dimension data for the physical space; comparing the first dimension data for the physical space with the supplemental dimension data for the physical space (Korobkin: col. 25, lns. 25-45; col. 26, lns. 25-38) and (O’Neill: [0078-0079]).  Therefore, the limitations of claim 18 are rejected in the analysis of claim 16, and the claim is rejected on that basis.


s 4, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Korobkin and O’Neill, and further in view of U.S. 2015/0334287 (hereinafter Chung).

Regarding claim 4, Imamura in view of Korobkin and O’Neill do not explicitly disclose the method wherein said camera is incorporated into an electronic device.  However, Chung discloses that a user can take a photo by using a smart device with a lens or a camera ([0005]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Chung in the modified system of Imamura in view of the desire to enhance image processing by utilizing the digital camera resulting in improving the efficiency of producing the digital images.

Regarding claim 6, Imamura in view of Korobkin, O’Neill and Chung disclose the method wherein said electronic device comprises a second camera that is offset from said first camera, and wherein said first and second cameras are configured to simultaneously capture two different digital images of the physical space (Korobkin: col. 13, lns. 61-col. 26). Therefore, the limitations of claim 6 are rejected in the analysis of claim 4, and the claim is rejected on that basis.

Regarding claim 12, Imamura in view of Korobkin and O’Neill disclose the method wherein said main computer is configured to send and receive communications from electronic devices for transmitting said two or more digital images and wherein said camera for capturing the two or more digital images (Imamura: [0074]) and (Korobkin: col. 25, lns. 25-47).  The references do not explicitly disclose that said electronic devices include said camera.  However, Chung discloses that a user can take a photo by using a smart device with a lens or a camera group consisting of smart devices, smart phones, tablets, electronic cameras, desktop computers, laptop computers, and internet-based devices capable of communicating via phone lines, the internet, wirelessly, and via a Cloud-based environment, the specific electronic devices utilized would have been an obvious design choice to one with ordinary skill in the art in view of meeting designer’s programming requirements and achieving the particular desired performance that does no more that yield predictable results.  

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Korobkin and O’Neill, and further in view of U.S. 2015/0006421 (hereinafter Pearson).

Regarding claim 11, Imamura in view of Korobkin and O’Neill disclose the method further comprising using an transmission protocol for generating additional demographic data about the customer (Imamura: [0061 and 0065]) and (O’Neill: [0077]).  The references do not explicitly disclose the feature of utilizing the Internet Protocol address (IP) address associated with the customer.  However, such feature is well known in the art as disclosed by Pearson ([0120]; utilizing the customer’s IP address) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Pearson in the modified system of Imamura in view of the desire to enhance the 3D design process by utilizing the specific scheme for .

11.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Korobkin and O’Neill, and further in view of U.S. 2017/0323345 (hereinafter Flowers).

Regarding claims 21-22, although Imamura in view of Korobkin and O’Neill do not explicitly disclose the recited claim limitations therein, Flowers discloses that “The spending data may indicate an average amount spent by each of the plurality of users at the retailer over a period of time and/or demographic information associated with each of the plurality of other users.  In such a case, the method may include calculating the predicted transaction amount by (i) identifying a subset of a plurality of other users having demographic information matching that of the user; and (ii) averaging, over each of the identified subset of the plurality of users, the average amount spent by each of the subset of the plurality of users” (emphasis added) ([0133-0134]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Flowers in the modified system of Imamura in view of the desire to enhance the design process by utilizing the specific information resulting in improving the efficiency of obtaining customer information.  In addition, although the references do not explicitly disclose the feature of rating the customer’s ability, the specific scheme utilized to rate a customer based on the collected data would have been an obvious design choice to one with ordinary skill in the art in view of meeting designer’s programming requirements and achieving the particular desired performance that does no more that yield predictable results.  

Response to Arguments
12.	Applicant's arguments filed on 02/06/2021 have been fully considered but they are not persuasive. 
	In response to applicant’s arguments that the references fail to show certain features of applicant’s invention, the arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In addition, it should be noted that the features upon which applicant relies (i.e. “the size of a room that will be renovated”, “extracted from electronically submitted photographs”, “the price of the kitchen cabinetry selected by the customer”) are not recited in the rejected claims.  It should be noted that it is the claims that define the claimed invention, it is the claims, not the specification, that are anticipated or unpatentable.  It should also be noted that the rejections regarding the claims are made under 35 U.S.C. 103 and the test for obviousness is whether the combined teaching of the references would have suggested the combination to one with ordinary skill in the art.  One cannot show non-obviousness by attacking references individually where, as here, the rejection is based on a combination of references.  The references disclose what have been claimed as explained in the rejection.  

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/MONICA M PYO/Primary Examiner, Art Unit 2161